   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 1 of 8 PageID# 81



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                               )
UNITED STATES OF AMERICA                       )
                                               )     Case No. 1:19-CR-258
     v.                                        )
                                               )     The Honorable T.S. Ellis, III
                                               )
MARK VISCONI                                   )     Sentencing: January 31, 2020
                                               )
     Defendant                                 )
                                               )


            DEFENDANT’S POSITION WITH RESPECT TO SENTENCING

       Comes now the defendant, Mark Visconi, by and through undersigned counsel, pursuant

to 18 U.S.C. § 3553 (a), Section 6A1.3 of the United States Sentencing Guidelines, and this

Court’s policy regarding guideline sentencing, and submits the following Position with Respect

to Sentencing. Counsel certify that they discussed the Pre-sentence Investigation report with Mr.

Visconi.

           Preliminary Considerations, Case History, and Guidelines Calculation

       Mr. Visconi has cooperated with the Government from the initial investigation in this

case. He provided passwords and pins to his electronic devices and assisted authorities. He was

living in Virginia as an Air Force Officer, residing with his wife and children. He was not

incarcerated prior to his guilty plea. Mr. Visconi was “flagged” by the US Air Force after the

initial investigation began and his career was put on hold while the Government’s investigation

was being completed. Mr. Visconi continued to work diligently and was a hard-working staff

officer while awaiting the Government’s disposition of the evidence and this case. Mr. Visconi
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 2 of 8 PageID# 82



pleaded guilty to Count 1 on October 4, 2019, and has remained in confinement pending

sentencing. Count 1 charged Mr. Visconi with one count of receipt of child pornography.

       For his conviction in count one, Mr. Visconi’s guideline range is 97 to 120 months. The

parties have entered into a plea agreement whereby Mr. Visconi pleaded guilty. The PSR has

calculated the guidelines and noted that Part E might apply. Part E allows this Court to consider

the Defendant’s exceptional military service when determining an appropriate sentence. The PSR

does not adequately reflect Mr. Visconi’s commitment to this country or accurately reflect his

combat service and sacrifice.

       In determining whether a variance is warranted resulting in a sentence not within

guidelines, the Court must consider all the factors set forth in 18 U.S.C. § 3553(a) as a whole.

Gall v. United States, 552 U.S. 38 (2007). Mr. Visconi respectfully submits that a sentence

below the court-determined guidelines would be appropriate based on the sentencing guideline

considerations set forth herein and application of Part E.

                                   Sentencing Considerations

       The PSR accurately reflects the sentencing guideline range of 97 to 120 months that Mr.

Visconi is facing in this case. However, the Sentencing Guidelines are just the starting point for

calculating a potential sentence, and are not mandatory. Booker v. United States, 543 U.S. 220

(2005). The question for this Court is whether Mr. Visconi should be granted a departure or

variance from his advisory guidelines, and if so, to what extent, considering all of the sentencing

considerations the Court must consider.




                                                 2
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 3 of 8 PageID# 83



     Assessment of Factors to Determine a Sufficient Sentence that is No Greater Than
                    Necessary to Achieve the Purposes of Sentencing

1. The Nature and Circumstances of the Offense

       The PSR sets forth a summary of the offense. Mr. Visconi understands the nature and

offensiveness of the conduct. Mr. Visconi disagrees with the assessment that he used some type

of special military knowledge to access the “dark web.” Mr. Visconi, as an active duty Air Force

pilot was a special operations pilot, but that involved flying combat “sorties” in defense of our

nation. He has extensive training in Arabic, but is not otherwise familiar with, nor does he have

abilities associated with computer technology. He has the same level of technological abilities as

most other Air Force officers. Mr. Visconi does recognize the need to restitution and does

believe and understand that child pornography is not a ‘victimless” crime. He needs

rehabilitation and help to understand how to overcome this problem. He does see the acceptance

of responsibility as an opportunity to rectify some of the damage that he has done. The

Government and Mr. Visconi agree to an amount of restitution in an Agreed Order.

2. The History and Characteristics of the Defendant

       Mr. Visconi is 41 years old and has spent his adult life in the US Air Force. He recently

divorced in Colorado due to the guilty plea in this case. He also will be separated from the Air

Force after a long and storied career and likely will not receive his retirement. He understands

the gravity of his offenses and takes responsibility for them.

       Mr. Visconi first became interested in serving his nation as a military officer in high

school. Mr. Visconi was inspired by a high school counselor that was a retired marine. The

counselor inspired him to want to go to a US service academy. He then worked hard to achieve

academic and athletic success to be nominated to a US service academy.




                                                 3
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 4 of 8 PageID# 84



       Mr. Visconi spent four years in Colorado Springs and is a graduate of the US Air Force

Academy. He was highly successful in his academics while there. At the time, very few

Academy graduates were offered training as pilots. His academic success allowed him to be

trained as a C-130 pilot. He attended training in Texas on that airframe and became one of three

distinguished graduates. He chose the C-130 because it helped with his long-term goal of being

involved with the Special Operations community located in Florida.

       His first operational assignment was in Germany, where he flew combat “sorties” in the

Eastern Europe conflict throughout the Balkans, including Sarajevo. He worked long hours and

was recognized for his dedication by his chain of command. At the same time, he was getting

married to his future wife, who was also an Air Force officer, and helping her to relocate to

Germany. His deployed flights included U.N. and humanitarian missions. He was recognized for

approximately fifty combat missions.

       His early career allowed opportunities to learn to speak Arabic and he spent a year at the

Defense Language Institute in Monterey, California. This training opened up opportunities for

him to transition to Special Operations, as a pilot flying C-130 aircraft. Mr. Visconi loved this

high operational tempo environment. His love of work and his dedication to country allowed him

to maintain long hours and to dedicate himself to his service. In his own words, he describes the

mission as “There was there was nothing like it. I got to fly, you know, the most incredible

machine with some of the most incredible guys around the world. It was national level missions

with national level users and customers, obviously people from that world.”

       He spent many years as a special operations pilot. While in special operations he flew

more combat missions. He flew in Colombia. He was involved in various types of missions,

ranging from humanitarian aid, combat and narco drug interdiction missions. Within the special




                                                 4
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 5 of 8 PageID# 85



operations community, he made a name for himself. He notes, “I had critical advancements and

was recognized as critical crew commander, aircraft commander, and a crew commander.”

        Mr. Visconi has been awarded some of the highest awards this nation can bestow on a

military officer. His is a combat veteran, including Operations PROVIDE PROMISE, JOINT

ENDEAVOR, and JOINT GUARD in the former Yugoslavia (1995-1997); Operations IRAQI

FREEDOM and NEW DAWN (2005, 2010-2011). He is a decorated veteran and has received

57 total awards, decorations, ribbons, and devices. He has attached a list of significant schooling

and breakdown of individual awards.

        These awards and commendations reflect favorably on Mr. Visconi’s history and

characteristics, and place into context the events that led him to make the bad decisions leading

to his conviction in this case.

        The Government has focused on the idea that Mr. Visconi was hiding his criminal

behavior and was in a position of trust. Mr. Visconi was a victim of child abuse at a young age

and he has struggled to balance his service to his country with addictive behaviors. He

understands the need for rehabilitation and accepts responsibility for his actions.

3. The Need for the Sentence Imposed to Address Retribution, Rehabilitation, Deterrence,
and Incapacitation

        In addition to those factors found in 18 U.S.C. § 3553(a)(1), 18 U.S.C. § 3553(a)(2)

factors must be considered by the Court, which include fashioning a sentence that reflects the

seriousness of the offense, promotes respect for the law, provides just punishment, affords

deterrence, protects the public from further crimes by the defendant, and provides rehabilitation.

The need to protect the public from further crimes of a defendant can be met through extensive

counseling and treatment and an extensive period of supervised release in lieu of a longer term of

imprisonment. United States v. Grossman, 513 F.3d 592, 597 (6th Cir. 2008).



                                                 5
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 6 of 8 PageID# 86



         The primary question the Court must answer is whether a sentence below the

 sentencing guideline minimum would still be sufficient but not greater than necessary to

 achieve the goals of sentencing. In context of the sentencing factors the Court must consider, a

 sentence below the guidelines would not be unreasonable for the Court to impose and would

 still deter others from similar behavior and promote respect for the law. Also, a variance below

 the minimum guideline range would not result in Mr. Visconi being at a greater risk of

 reoffending and harming others in the future. A sentence below the guideline minimum would

 still allow Mr. Visconi the opportunity to continue his rehabilitative efforts while incarcerated,

 and treatment during supervised release would ensure he has the tools to deal with his

 addiction issues.

                                      Part E. Considerations

       Pursuant to USSG § 5H1.11, military service may be relevant in determining whether a

departure is warranted, if the military service, individually or in combination with other offender

characteristics, is present to an unusual degree and distinguishes the case from the

typical cases covered by the guidelines. This factor applies in this case. Mr. Visconi has had the

type of military career and service that few military offenders have had. Mr. Visconi does not

believe his military service is an excuse for his behavior but it does demonstrate that he is the

type of individual that can integrate back into society as a useful and productive member. His

love of country, his desire to redeem his name, and his respect and desire for rehabilitation is all

reflected in the outstanding service, both combat and humanitarian that he has given to this

nation. This should be considered and taken into account when determining if a downward

variance is warranted.




                                                  6
   Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 7 of 8 PageID# 87



                                        CONCLUSION

       For the foregoing reasons, Mr. Visconi respectfully requests that the Court find that a

variance below the guidelines is warranted based on a consideration by the Court of all the

sentencing factors set forth in 18 U.S.C. § 3553(a). Mr. Visconi submits that a sixty-month

period of confinement reflects the seriousness of the offense, promotes respect for the law,

provides just punishment, affords deterrence, protects the public from further crimes by the

defendant provides rehabilitation, and avoids sentence disparities with other defendants.

                                               Respectfully submitted,

                                               By: /s/
                                               KENNETH JAMES PHILLIPS
                                               Tennessee BPR #024167
                                               Attorney for Defendant
                                               2078 Dover Ridge Court
                                               Henderson NV 89074
                                                jphillipslaw22@gmail.com

                                               By: /s/
                                               SEAN A. MARVIN
                                               Virginia State Bar No. 77035
                                               Attorney for the Defendant
                                               950 N. Washington St.
                                               Alexandria, VA 22314
                                               Phone: 571-419-4657
                                               sean@seanmarvinlaw.com

                                CERTIFICATE OF SERVICE

I hereby certify that on the 28th day of January, 2020, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Gwendelynn Bills
Assistant U.S. Attorney
2100 Jamieson Avenue
Alexandria, Virginia 22314
Phone: (703) 299-3700




                                                7
  Case 1:19-cr-00258-TSE Document 15 Filed 01/28/20 Page 8 of 8 PageID# 88



Whitney Russell
Assistant U.S. Attorney
2100 Jamieson Avenue
Alexandria, Virginia 22314
Phone: (703) 299-3700


                                    By: /s/
                                    SEAN A. MARVIN
                                    Virginia State Bar No. 77035
                                    Attorney for the Defendant
                                    950 N. Washington St.
                                    Alexandria, VA 22314
                                    Phone: 571-419-4657
                                    sean@seanmarvinlaw.com




                                     8
